 Case: 1:16-cv-08637 Document #: 4186 Filed: 01/19/21 Page 1 of 3 PageID #:277501




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE BROILER CHICKEN ANTITRUST
                                                       Case No.: 1:16-cv-08637
LITIGATION
                                                       Hon. Thomas M. Durkin
This Document Relates To:
                                                       Magistrate Judge Jeffrey T. Gilbert
All Commercial and Institutional Indirect
Purchaser Plaintiff Actions




   COMMERCIAL AND INSTITUTIONAL INDIRECT PURCHASER PLAINTIFFS’
         NOTICE OF SETTLEMENT WITH TYSON DEFENDANTS

       Commercial Indirect Purchaser Plaintiffs (CIIPPs) respectfully notify the Court that CIIPPs

have reached an agreement with Defendants Tyson Foods, Inc., Tyson Chicken, Inc., Tyson

Breeders, Inc., and Tyson Poultry, Inc. (collectively referred to as “Tyson”), to settle all claims

against Tyson. The parties are working to finalize and document all the terms of that agreement,

which is subject to the Court’s approval pursuant to Federal Rule of Civil Procedure 23. Consistent

with the Parties’ agreement, Plaintiffs will move for preliminary – and, ultimately, final – approval

of a proposed settlement shortly.




                                                 1
 Case: 1:16-cv-08637 Document #: 4186 Filed: 01/19/21 Page 2 of 3 PageID #:277502




DATED: January 19, 2021

/s/ Daniel E. Gustafson                     Kenneth A. Wexler
Daniel E. Gustafson                         Edward A. Wallace
Daniel C. Hedlund                           Melinda J. Morales
Michelle J. Looby                           WEXLER WALLACE LLP
Joshua J. Rissman                           55W.Monroe Street, Suite 3300
Brittany N. Resch                           Chicago, IL 60603
GUSTAFSON GLUEK PLLC                        T: (312) 346-2222
Canadian Pacific Plaza                      kaw@wexlerwallace.com
120 South Sixth Street, Ste. 2600           eaw@wexlerwallace.com
Minneapolis, MN 55402                       mjm@wexlerwallace.com
T: (612)333-8844
dgustafson@gustafsongluek.com               Commercial and Institutional Indirect
dhedlund@gustafsongluek.com                 Purchaser Plaintiffs Liaison Counsel
mlooby@gustafsongluek.com
jrissman@gustafsongluek.com
bresch@gustafsongluek.com

Joseph W. Cotchett
Adam Zapala
Tamarah Prevost
COTCHETT, PITRE & MCCARTHY, LLP
840 Malcolm Road, Suite 200
Burlingame, CA 94010
T: (650) 697-6000
jcotchett@cpmlegal.com
azapala@cpmlegal.com
tprevost@cpmlegal.com

Commercial and Institutional Indirect
Purchaser Plaintiffs Interim Co-Lead
Counsel




                                        2
 Case: 1:16-cv-08637 Document #: 4186 Filed: 01/19/21 Page 3 of 3 PageID #:277503




                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 19, 2021, a true and correct copy of the foregoing Notice

of Settlement, was electronically filed with the Clerk of the Court using the CM/ECF system,

which will send notification of such filing to all counsel of record.

                                                      /s/ Daniel E. Gustafson
                                                          Daniel E. Gustafson




                                                  3
